OPINION — AG — THE STATE EMPLOYEES GROUP HEALTH AND LIFE INSURANCE BOARD MAY OFFER AND ACCEPT BIDS IN THE MANNER DESCRIBED IN 74 O.S. 1977 Supp., 1306 [74-1306](3) AND THE APPLICABLE STATUTES GOVERNING CENTRAL PURCHASING FOR THE STATE PROVIDED THE TERMS AND CONDITIONS OF SUCH CONTRACTS ARE (1) NOT SUBJECT TO CHANGE DURING THE LIFE OF THE CONTRACT AND (2) DO NOT PURPORT TO BIND THE STATE OF OKLAHOMA TO AN AGREEMENT TO APPROPRIATE FUNDS IN ANY SUBSEQUENT FISCAL YEAR. CITE: ARTICLE X, SECTION 26, 74 O.S. 1977 Supp., 1312 [74-1312](1), OPINION NO. 79-077, 74 O.S. 1977 Supp., 1312 [74-1312](2), ARTICLE X, SECTION 23, OPINION NO. 79-099 (MANVILLE T. BUFORD) ** SEE OPINION NO. 91-577 (1991)